DATED 6 FEBRUARY 2007


SERVICE AGREEMENT
(THE “AGREEMENT”)


CDH CONSILIO GMBH
AHORNWEG 5
64367 MÜHLTAL
GERMANY
(THE “COMPANY”)


– AND –


DR. ANTON F. HAASE
AHORNWEG 5
64367 MÜHLTAL
GERMANY
(THE “DIRECTOR”)


--------------------------------------------------------------------------------


1. General Obligations of the Director


  1.1. The Director is granted individual power of representation. The
shareholders’ meeting of the Company may change the scope of the Director’s
representational authority at any time. The Director is exempt from the
limitations imposed by Sec. 181 German Civil Code (Selbstkontrahierungsverbot).
The shareholders’ meeting of the Company may change this exemption of Sec. 181
German Civil code at any time.


  1.2. The Director agrees to manage the business of the Company in compliance
with the applicable provisions of statutory law, the Articles of Association
(Satzung) of the Company, any Rules and Guidelines for the Management of the
Company, including an Organizational Plan (Geschäftsordnung) as well as the
shareholder’s resolutions. The Director requires prior explicit consent of the
shareholders’ meeting with regard to any unusual business dealings and actions
that go beyond the scope of regular business of the Company. The description of
business transactions which require the aforementioned consent may be extended
or limited by way of a shareholders’ resolution at any time. In accordance with
his mandatory duties and the Articles of Association of the Company, the
Director will inform the shareholders’ meeting of any extraordinary business
occurrence.


  1.3. The Director shall work exclusively for the Company. The Director shall
not be permitted to pursue any other activity, paid or unpaid, without the prior
approval of shareholder’s meeting. This applies, in particular, to the following
activities:


  • foundation and purchase of or participation in another enterprise or
preparation of such actions, be it directly or indirectly;


  • participation in supervisory boards or advisory boards of another
enterprise;


  • publications or lectures, if the business interests of the Company or its
affiliated companies are affected;


  • execution of or participation in business dealings, be it directly or
indirectly, that implicate the risk of a conflict of the Director’s personal
interests and the interests of the Company.


  The Director must notify the shareholders’ meeting in writing immediately, if
he wishes to assume such an activity. The Director may not take up such an
activity without the prior written approval of the shareholders’ meeting. The
approval of the shareholders’ meeting regarding the performance of any side
activity may be revoked at any time, if necessary with an appropriate notice
period, if the business interests of the Company are affected in any way.


  The Director has disclosed to the Company that he and his wife, Mrs. Silvia
Haase, are the sole shareholders of, and that he is the managing director of,
IntegraCare GmbH. The Director warrants and represents that IntegraCare GmbH is
a dormant company and is not, and will not (for the duration of this Agreement
and for a period of 12 months thereafter), be involved in any business which
competes with the business of the Company or its sole shareholder, MTS
Medication Technologies Ltd (“MTS”).


2

--------------------------------------------------------------------------------


  1.4. At the request of the Company and after consultation with the Director,
the Director shall join and take offices such as a member of the supervisory
board or advisory board etc. in affiliated enterprises or professional
associations of which the Company is a member due to its business activities.
Unless the Company and the Director conclude agreements to the contrary, payment
for such activities is included in the compensation agreed upon in section 3 of
this Agreement. The Director shall resign from any of the aforementioned offices
and activities if and when the Agreement terminates or at any earlier point of
time at the request of the Company.


2. Contract Period, Termination, Obligations in the Event of Termination


  2.1. The Agreement shall be entered into for an unlimited duration. After an
initial period of 18 months the Agreement may be terminated by either party at
any time with a notice period of 6 months.


  The Agreement will terminate automatically upon expiration of the calendar
month in which the Director reaches the respective statutory retirement age
required for full entitlement to regular statutory old-age pension (currently at
the age of 65). This Agreement will also terminate automatically at any earlier
point of time where the Director is entitled to apply for statutory old-age
pension benefits prior to the regular retirement age, provided that the Director
confirms the termination of the Agreement upon receipt of such benefits within
three years before the aforementioned early retirement date.


  2.2. The right to terminate the Agreement for cause without notice remains
unaffected. Such an important cause is deemed to exist, in particular, if


  • the Director is removed from office due (Abberufung) pursuant to Sec. 38
Para 2 Limited Liability Companies Act (GmbHG) for cause (aus wichtigem Grund),


  • the Director breaches the confidentiality or competition obligations
pursuant to Sec. 9 of this Agreement,


  • the Director violates internal restrictions regarding the management of the
Company, provided that such a violation causes detriment to the Company, or if
the Director violates the aforementioned restrictions repeatedly,


  • the Director fails to comply with instructions of the shareholders’ meeting,
unless compliance with such instructions would constitute an unlawful action.


  2.3. Should the Director wish to terminate the Agreement, his notice of
termination shall be addressed to the shareholders’ meeting of the Company.
Termination by the Company shall be made by notification of a corresponding
resolution of the shareholder’s meeting.


  2.4. After an ordinary or extraordinary termination of the Agreement,
regardless of which party has given notice of termination, the shareholders’
meeting shall be entitled to release the Director from his obligation to perform
services for the Company at any time (Freistellung). The Company shall continue
to pay the contractual compensation until termination of the Agreement. During
the release period, Sec. 615 sent. 2 German Civil Code applies.


  2.5. The appointment as Director may be revoked at any time by way of a
shareholders’ resolution (Abberufung), notwithstanding any claims pursuant to
the Agreement. The revocation of the appointment as Director shall be deemed as
termination of the Agreement as of the earliest point of time permissible.


3

--------------------------------------------------------------------------------


  2.6. The Director is obligated to return all objects being Company property at
the Company’s registered office with no undue delay upon termination of the
Agreement at the latest. This obligation includes, in particular, all business
documents, data storage devices, as well as copies thereof. Any right of
retention of the Director regarding the Company’s property is expressly
excluded.


  2.7 During the term and for a period of 12 months after termination of the
Agreement, the Director shall not set up a business which competes with the
Company or MTS in any market segment or geographical market, to approach any
customer of MTS or to begin working as an employee, director, consultant or in
any other role with any competitor company of MTS in any market, or any parent
or subsidiary of such a company, such companies to include but are not limited
to Omnicell, Cardinal, Venalink, Kohl Pharma, Assist Pharma, Weigand, Baxter,
Tosho, JVM, Manrex, or ARC.


3. Compensation, Bonus


  3.1. For his services, the Director will receive an annual base compensation
(the „Base Compensation”) in the amount of € 75,000 gross, to be paid in 12
equal monthly instalments. The instalments are payable in arrears at the end of
each calendar month. The Base Compensation also includes compensation for
possible overtime as well as work on weekends and public holidays.


  The Company may annually review the Director’s compensation at the end of the
year in consideration of his performance as well as his obligations and duties.


  3.2. In addition to the fixed compensation pursuant to section 3.1. above, the
Director shall be entitled to an annual maximum bonus amounting to 25% of his
Base Compensation, as set forth in Annex 1. The payment and the amount of the
Bonus as well as the achievement of the business targets are determined by the
shareholder’s meeting.


  3.3. The assignment of any Base Compensation or Bonus claim is prohibited.


  3.4 Any claim for work on public holidays, weekends or overtime work is
compensated by the payments as set forth in this section 3 of this Agreement.


4. Insurances


  4.1. Within the scope of the compulsory old age retirement insurance
(Rentenversicherung) or an equal life insurance as well as the statutory or a
private health insurance (Krankenversicherung), the Company shall pay out to the
Director 50 % of the relevant contributions, but no more than 50% of the amount
which represents the maximum contribution to statutory old age retirement
insurance and health insurance (Beitragsbemessungsgrenze).


5. Car


  5.1. For the performance of his services under the Agreement, the Company has
made an adequate company car (BMW 525) available to the Director. The Company is
entitled to replace the company car made available to the Director at any time
by a different one of equal value from time to time.


4

--------------------------------------------------------------------------------


  5.2. The Director may use the company car for private purposes to an adequate
and reasonable extent. The Director shall bear all taxes with respect to the
benefits deriving from the private use of the company car. The Director is
informed that the Company is obliged to withhold taxes for the private use of
the company car irrespective of whether the Director is under the obligation to
pay a compensation for the private use of the company car to the Company. The
Director will pay an amount of Euro 100 per month to the Company for the private
use of the company car. A private use of the company car is assumed in all cases
where German tax law requires a withholding tax obligation (e.g., commuting
expenses, double housekeeping).


  5.3. In the event the Director is released from his active service obligations
pursuant to Sec. 2.5 of this Agreement (Freistellung), the Director will be
required to return the company car to the Company at the Company’s registered
office immediately without any right of retention or entitlement to
compensation.


6. Reimbursement for Expenses


  Notwithstanding the specific provisions for professional car use set forth in
Sec. 5.2 of this Agreement, travel and other expenses which the Director
reasonably incurs in the course of performing his services on behalf of the
Company shall be reimbursed on the basis of documented expenditures against
presentation of corresponding vouchers and receipts in compliance with
applicable tax regulations and the Company’s internal travel regulations (if
applicable).


7. Compensation in Case of Illness, Accident, Death


  7.1. In the event that the Director is unable to work through no fault of his
own due to illness or an accident and provides a corresponding medical
certificate to the Company, the Company shall continue to pay the Director the
agreed Base Compensation pursuant to Sec. 3.1 of the Agreement for the period of
6 weeks. After 6 weeks, the Company shall award the Director a grant
(Krankengeldzuschuss) amounting to the difference between his net Base
Compensation pursuant to Sec. 3.1 of this Agreement and the sickness allowance
(Krankengeld) paid to the Director by the statutory or private health insurance
company.


  The Company will pay the Base Compensation for a period of up to 4 months from
the beginning of the Director’s absence due to illness or accident, unless the
Agreement terminates at an earlier point of time. All payments made to the
Director by health insurance companies as well as all retirement pensions the
Director receives shall be credited against the Base Compensation paid by the
Company pursuant to this Section. The Director hereby assigns to the Company all
future claims he may have third parties in connection with possible temporary or
permanent inability to work. The assignment is limited to the amount of the
payments to be made by the Company.


  7.2. If the Director deceases during the term of the Agreement, the
entitlement to Base Compensation expires on the day of the Director’s death. The
Director’s spouse and his legitimate children or coequal children who are
entitled to orphan pension shall be paid surviving dependent’s pension for the
rest of the month in which the Director died in the amount of the difference
between the compensation paid to the Director until the day he died and the
compensation the Director received the month before. In addition, for the period
of 6 months, the Company shall pay surviving dependent’s pension in the amount
of the last received monthly compensation.


5

--------------------------------------------------------------------------------


8 Vacation


  8.1. The Director is entitled to an annual paid vacation of 25 working days,
whereas no more than 3 weeks vacation shall be taken consecutively. The vacation
days shall be determined in consultation with other managing directors or
executives, if any, or with the shareholders’ meeting.


  8.2. If the Director is not able to take his annual vacation because of
interfering Company interests, the Director shall either be compensated for the
remaining vacation, provided that the shareholder’s meeting agreed to the
waiving of vacation, or the remaining vacation shall be transferred to the
following year. The vacation shall forfeit, unless it is taken by 31 March of
the following calendar year at the latest. The compensation is to be determined
in accordance with the Base Compensation.


9. Confidentiality, Competition and Contractual Penalty


  9.1. Both during the term of the Agreement and following any termination
thereof, the Director agrees to treat as strictly confidential all confidential
information of the Company and its affiliated companies. For the duration of the
Agreement, the Director will not (except with prior written consent of the
shareholders’ meeting) directly or indirectly do or attempt to undertake, carry
on or be employed, engaged or interested in any capacity in any business which
is competitive with a that of the Company or its affiliates.


  9.2. In the event of any breach of this confidentiality and competition
obligation as set forth in section 9.1 of this Agreement, the Director shall pay
a contractual penalty (Vertragsstrafe) in the amount of one gross monthly
compensation to the Company. In the event of a continuing breach which is not
remedied, the contractual penalty shall be due separately for each new calendar
month of such breach. The contractual penalty shall not prejudice the Company’s
right to claim any further damages in respect of losses suffered or to exercise
any other right available to it.


10. Taxes


  The Director shall bear all taxes with respect to compensation and other
Company benefits deriving from the Agreement as well as the social security
contributions.


11. Inventions and Suggestions for Improvement


  11.1. The Director hereby assigns, insofar as legally permissible, all rights
in connection with inventions or proposals for technical improvements the
Director makes during the term of the Agreement to the Company, which hereby
accepts the assignment. The Director shall be deemed to be adequately
compensated for such inventions by way of the compensation paid to him pursuant
to the Agreement.


  11.2. Insofar as legally permissible, the Director agrees to assign to the
Company all inventions and proposals for technical improvements he makes during
a period of two years after the termination of the Agreement, provided that the
inventions and proposals for technical improvements result from his contractual
occupation or are based upon workings or know how of the Company. The
compensation as stipulated in the Agreement includes payment for the assignment
of the aforementioned rights.


6

--------------------------------------------------------------------------------


12. Data Processing and Data Protection


  12.1. The Director agrees to his personal data being stored, processed and
used for purposes of personnel administration and payroll accounting.


  12.2. The Director is committed to data secrecy pursuant to Sec. 5 German Data
Protection Act (Bundesdatenschutzgesetz) and acknowledges that any breach may
constitute a criminal offence. The Director may not collect, process, disclose
or make public, or use protected personal data for other proposes than
fulfilling his contractual obligations. The commitment to data secrecy outlasts
the term of the Agreement and shall remain in effect, even after the service
relationship terminates.


13. Preclusion of Claims


  13.1. All mutual claims arising out of or in connection with the service
relationship shall forfeit unless they are asserted in writing to the other
party to the Agreement within 3 months after their accrual.


  13.2. If the other party to the Agreement explicitly refuses to fulfil the
asserted claim or does not respond within 3 weeks after the claim was alleged,
the asserted claim must be pursued in court within additional 6 months after the
refusal or the expiration of the three-week period.


14. Miscellaneous


  1. The Agreement and its annex(es) contain all agreements between the Company
and the Director. It replaces any and all prior agreements or contractual
claims. In particular, this Agreement replaces and supersedes the Director’s
Service Contract (Geschaeftsfuehrervertrag) entered into between the parties on
8 May 2001. No oral or other supplementary agreements to this Agreement were
concluded.


  2. Changes and amendments to the Agreement must be made in writing. No changes
and amendments may be made electronically (e.g. per facsimile or email). Oral or
written agreements purporting to revoke the written form requirement are null
and void.


  3. The effectiveness of the Agreement as a whole remains unaffected, if
individual provisions of the Agreement are or become invalid or if there are
omissions in the Agreement. In place of any invalid or missing provision, a
provision shall come into effect which reflects the intended meaning and purpose
of the invalid or missing provision in consideration of the meaning and purpose
of the Agreement.


7

--------------------------------------------------------------------------------

EXECUTED:

by the shareholder of the Company,
MTS Medication Technologies Limited,
acting by Peter Williams, Director

by Dr. Anton F. Haase

8

--------------------------------------------------------------------------------



ANNEX 1: BONUS

The Company may pay to the Director a performance related bonus (the “Bonus”)
once per year on or before 31 July for the previous fiscal year.

The amount, if any, of such bonus payments remain at the sole and absolute
discretion of the Company, which may suspend or discontinue such payments at any
time whether generally or in relation to the Director. The Company will not,
however, exercise its discretion to suspend or discontinue a Bonus payment
payable in relation to a previous fiscal year if annual targets have been set
for such previous fiscal year (in accordance with paragraphs 5 and 6 below) and
those targets have been met by fiscal year end.

The level of Bonus ranges between 0 and 25 per cent of the Base Compensation.

If the Director receives any such bonus payments, the Company is not obliged to
make any further bonus payments and any bonus payment will not be part of the
contractual remuneration or fixed salary. If the employment is terminated for
cause without notice or notice is served by the Director to terminate his
employment (for whatever reason), the Director will not be entitled to receive
any bonus and payments in respect of any period save for any bonus payments
which are due and payable before the date on which the employment is terminated
or notice is served by the Director (as the case may be). If the Company serves
notice to terminate the employment of the Director and the annual targets are
subsequently met in the course of the Director’s notice period then, for the
avoidance of doubt, the Director will remain entitled to the payment of any
Bonus due to him.

A maximum of 50% of the Bonus (i.e. up to 12.5% of the Base Compensation) will
be payable if the Company reaches or surpasses budget EBITDA in the relevant
fiscal year. The Company will determine budget EBITDA no later than one month in
advance of each fiscal year.

Another maximum of 50% of the Bonus (i.e. up to 12.5% of the Base Compensation)
will be allocated as separate sums, totalling 50% of the Bonus, each sum payable
after the end of the fiscal year, provided a specific target associated with
that sum has been reached by fiscal year end. Such annual targets which will be
agreed for each fiscal year as part of the budget process and such agreement to
be completed before the beginning of the fiscal year.

9

--------------------------------------------------------------------------------